10/27/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0607



                                 No. DA 19-0607

IN THE MATTER OF:

B.A.F.,

      An Alleged Mentally Ill Person.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 29, 2020, within which to prepare, serve, and file its

response brief.




DM                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 27 2020